Exhibit 10.2

ACHAOGEN, INC.

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (the “Agreement”) is made and entered into by
and between [________] (“Executive”) and Achaogen, Inc. (the “Company”),
effective as of the latest date set forth by the signatures of the parties
hereto below (the “Effective Date”).

R E C I T A L S

A.The Board of Directors of the Company (the “Board”) recognizes that
Executive’s changing role at the Company and that the possibility of an
acquisition of the Company or an involuntary termination can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities.  The Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility, threat
or occurrence of such an event.

B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control (as defined below) for the benefit of its stockholders.

C.The Board believes that it is imperative to provide Executive with severance
benefits upon certain terminations of Executive’s service to the Company that
enhance Executive’s financial security and provide incentive and encouragement
to Executive to remain with the Company notwithstanding the possibility of such
an event.

D. Unless otherwise defined herein, capitalized terms used in this Agreement are
defined in Section 9 below.

The parties hereto agree as follows:

1.Term of Agreement.  This Agreement shall become effective as of the Effective
Date and terminate upon the date that all obligations of the parties hereto with
respect to this Agreement have been satisfied.

2.At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law.  If Executive’s employment terminates for any reason, Executive shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement.

3.Covered Termination Other Than During a Change in Control Period.  If
Executive experiences a Covered Termination other than during a Change in
Control Period, and if Executive delivers to the Company a general release of
all claims against the Company and its affiliates (a

 

 



--------------------------------------------------------------------------------

“Release of Claims”) that becomes effective and irrevocable within sixty (60)
days, or such shorter period of time specified by the Company, following such
Covered Termination, then in addition to any accrued but unpaid salary, bonus,
benefits, vacation and expense reimbursement payable in accordance with
applicable law, the Company shall provide Executive with the following:

(a)Severance.  Executive shall be entitled to receive a severance payment equal
to [“twelve (12)” for the Tier 11 and Tier 22 executives; “nine (9)” for the
Tier 33 executives; and “six (6)” for the Tier 44 executives] months of
Executive’s base salary at the rate in effect on the Termination Date payable in
a cash lump sum, less applicable withholdings, on the first payroll date
following the date the Release of Claims becomes effective and
irrevocable.  Executive shall not be entitled to receive any prorated portion of
Executive’s target annual bonus applicable to the year in which the Termination
Date occurs.  

(b)Continued Healthcare.  If Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse Executive for the premium for Executive and Executive’ s
covered dependents through the earlier of (i) the [“twelve (12)” for the Tier 1
and Tier 2 executives; “nine (9)” for the Tier 3 executives; and “six (6)” for
the Tier 4 executives] month anniversary of the first day of the month following
the Termination Date and (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s).  After the Company ceases to pay or reimburse Executive for
the premiums pursuant to the preceding sentence, Executive may, if eligible,
elect to continue healthcare coverage at Executive’s expense in accordance with
the provisions of COBRA.

(c)Equity Awards.  Each outstanding and unvested equity award which vests solely
based continued service to the Company, including, without limitation, each
stock option and restricted stock award which vests solely based on continued
service to the Company, held by Executive shall automatically become vested and,
if applicable, exercisable and any forfeiture restrictions or rights of
repurchase thereon shall immediately lapse, in each case, with respect to that
number of shares that would have vested during the [“twelve (12)” for the Tier 1
and Tier 2 executives; “nine (9)” for the Tier 3 executives; and “six (6)” for
the Tier 4 executives] month period immediately following the Termination Date
had Executive’s employment with the Company continued during such
period.  Outstanding and unvested equity awards which vest on the basis of the
Company’s performance (including, without limitation, on the basis of the
Company’s stock price or achievement of revenue targets or other milestones)
held by Executive which have not vested as of the Termination Date shall
immediately be forfeited by Executive on the Termination Date for no additional
compensation.

4.Covered Termination During a Change in Control Period.  If Executive
experiences a Covered Termination during a Change in Control Period, and if
Executive executes and fails to revoke during any applicable revocation period a
Release of Claims within sixty (60) days, or such shorter period of

 

11 

Note to Draft: Tier 1 executives include the Chief Executive Officer.

22 

Note to Draft: Tier 2 executives include the President and Executive Vice
Presidents.

33 

Note to Draft: Tier 3 executives include the Senior Vice Presidents and C-level
executives.

44 

Note to Draft: Tier 4 executives include the Vice Presidents.

-2-

 



--------------------------------------------------------------------------------

time specified by the Company, following such Covered Termination, then in
addition to any accrued but unpaid salary, bonus, benefits, vacation and expense
reimbursement payable in accordance with applicable law, the Company shall
provide Executive with the following:

(a)Severance.  Executive shall be entitled to receive an amount equal to the sum
of (i) [“eighteen (18)” for the Tier 1 executives, “fifteen (15)” for the Tier 2
executives; “twelve (12)” for the Tier 3 executives; and “nine (9)” for the Tier
4 executives] months of Executive’s base salary and (ii) [“one hundred percent
(100%)” for the Tier 1, Tier 2 and Tier 3 executives; and “seventy-five percent
(75%)” for the Tier 4 executives] of Executive’s target annual cash bonus
assuming achievement of the Executive’s and the Company’s performance goals at
one hundred percent (100%) of target, in each case, at the rate in effect on the
Termination Date, payable in a cash lump sum, less applicable withholdings, on
the first payroll date following the date the Release of Claims becomes
effective and irrevocable.

(b)Continued Healthcare.  If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, the Company shall directly pay, or
reimburse Executive for the premium for Executive and Executive’s covered
dependents through the earlier of (i) the [“eighteen (18)” for the Tier 1
executives, “fifteen (15)” for the Tier 2 executives; “twelve (12)” for the Tier
3 executives; and “nine (9)” for the Tier 4 executives] month anniversary of the
first day of the month following the Termination Date and (ii) the date
Executive and Executive’s covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s).  After the Company ceases
to pay or reimburse Executive for the premiums pursuant to the preceding
sentence, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance with the provisions of COBRA.

(c)Equity Awards.  Each outstanding and unvested equity award (including awards
which vest on the basis of continued service and awards which vest on the basis
of the Company’s performance), including, without limitation, each stock option
and restricted stock award, held by Executive shall automatically become vested
and, if applicable, exercisable and any forfeiture restrictions or rights of
repurchase thereon shall immediately lapse, in each case, with respect to one
hundred percent (100%) of the unvested shares underlying Executive’s equity
awards as of the Termination Date.  For the avoidance of doubt, such automatic
vesting on the Termination Date shall occur irrespective of the duration of the
Executive’s service or Executive’s or the Company’s achievement or lack of
achievement of performance-based targets or milestones (including, without
limitation, targets related to the Company’s stock price or revenue targets or
other milestones).

5.Certain Reductions.  Notwithstanding anything herein to the contrary, the
Company shall reduce Executive’s severance benefits under this Agreement, in
whole or in part, by any other severance benefits, pay in lieu of notice, or
other similar benefits payable to Executive by the Company in connection with
Executive’s termination, including but not limited to payments or benefits
pursuant to (a) any applicable legal requirement, including, without limitation,
the Worker Adjustment and Retraining Notification Act or (b) any Company
agreement, arrangement, policy or practice relating to Executive’s termination
of employment with the Company.  The benefits provided under this Agreement are
intended to satisfy, to the greatest extent possible, any and all statutory
obligations that may arise out of Executive’s termination of employment.  Such
reductions shall be applied on a

-3-

 



--------------------------------------------------------------------------------

retroactive basis, with severance benefits previously paid being recharacterized
as payments pursuant to the Company’s statutory obligation.

6.Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, and then held with the Company or any of its affiliates,
and, at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

7.Other Terminations.  If Executive’s service with the Company is terminated by
the Company or by Executive for any or no reason other than as a Covered
Termination, then Executive shall not be entitled to any benefits hereunder
other than accrued but unpaid salary, bonus, vacation and expense reimbursement
in accordance with applicable law and to elect any continued healthcare coverage
as may be provided under COBRA or similar state law.  

8.Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code.  The accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall perform the foregoing calculations.  The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder.  The accounting firm shall provide its calculations to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.  Any
reduction in payments and/or benefits pursuant to this Section 8 will occur in
the following order: (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
payable to Executive.

9.Definition of Terms.  The following terms referred to in this Agreement shall
have the following meanings:

(a)Cause.  “Cause” means (i) Executive’s gross negligence or willful misconduct
in the performance of the duties and services required of Executive pursuant to
this Agreement or Executive’s employment or offer letter agreement with the
Company (the “Employment Agreement”); (ii) Executive’s conviction of, or plea of
guilty or nolo contendre to, a felony or crime involving moral turpitude (or any
similar crime in any jurisdiction outside the United States); (iii) Executive’s
willful refusal to perform the duties and responsibilities required of Executive
under this Agreement or the Employment Agreement which remains uncorrected for
thirty (30) days following written notice to

-4-

 



--------------------------------------------------------------------------------

Executive by the Company of such breach; (iv) Executive’s material breach of any
material provision of this Agreement, the Employment Agreement, the Confidential
Information Agreement (as defined below) or corporate code or policy which
remains uncorrected for thirty (30) days following written notice to Executive
by the Company of such breach; (v) any act of fraud, embezzlement, material
misappropriation or dishonesty committed by Executive against the Company; or
(vi) any acts, omissions or statements by Executive which the Company determines
to be materially detrimental or damaging to the reputation, operations,
prospects or business relations of the Company.  For purposes of this Section
9(a), an act or failure to act shall be considered “willful” only if done or
omitted to be done without a good faith reasonable belief that such act or
failure to act was in the best interests of the Company.

The foregoing definition shall not be deemed to be inclusive of all the acts or
omissions that the Company (or any parent or subsidiary or acquiror or
successor) may consider as reasonable grounds for Executive’s dismissal or
discharge.  

(b)Change in Control.  “Change in Control” shall mean the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the following events: (i) a transaction or series of transactions (other than an
offering of Common Stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) (other than the Company, any of its subsidiaries,
an employee benefit plan maintained by the Company or any of its subsidiaries or
a “person” that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company possessing more than 50% of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or (ii) during any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 9(b)(i) or 9(b)(iii)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or (iii) the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction: (1) which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and (2) after which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of

-5-

 



--------------------------------------------------------------------------------

this Section 9(b)(iii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction;  or (iv) The Company’s
stockholders approve a liquidation or dissolution of the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event for any amount that constitutes deferred compensation that is subject to
Section 409A of the Code, the transaction or event described in subsection (i),
(ii), (iii) or (iv) with respect to such amount (or portion thereof) must also
constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A.

(c)Change in Control Period.  “Change in Control Period” means the period of
time commencing three (3) months prior to a Change in Control and ending twelve
(12) months following the Change in Control.

(d)Constructive Termination.  “Constructive Termination” means Executive’s
resignation from employment with the Company that is effective within
one-hundred twenty (120) days after the occurrence, without Executive’s written
consent, of any of the following: (i) a material diminution in Executive’s base
compensation that is not proportionately applicable to other officers and key
employees of the Company generally; (ii) a material diminution in Executive’s
job responsibilities or duties; (iii) the relocation of Executive’s principal
office to a facility or a location more than fifty (50) miles from Executive’s
then-present principal office location; or (iv) the failure by any successor
entity or corporation following a Change in Control to assume the obligations
under this Agreement.  Notwithstanding the foregoing, a resignation shall not
constitute a “Constructive Termination” unless the condition giving rise to such
resignation continues uncured by the Company more than thirty (30) days
following Executive’s written notice of such condition provided to the Company
within ninety (90) days of the first occurrence of such condition and such
resignation is effective within thirty (30) days following the end of such
notice period.  

(e)Covered Termination.  “Covered Termination” means (i) the termination of
Executive’s employment by the Company other than for Cause or (ii) Executive’s
Constructive Termination, in each case, that, to the extent necessary,
constitutes a “Separation from Service” (as defined below).

(f)Termination Date.  “Termination Date” means the date Executive experiences a
Covered Termination.

10.Successors.

(a)Company’s Successors.  Except as set forth above, any successor to the
Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 10(a) or which becomes bound by the terms of this
Agreement by operation of law.

-6-

 



--------------------------------------------------------------------------------

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

11.Notices.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service.  In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Chief Executive Officer.

12.Confidentiality; Non-Disparagement; Whistleblower Protections and Trade
Secrets.

(a)Confidentiality.  Executive hereby expressly confirms Executive’s continuing
obligations to the Company pursuant to Executive’s At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement with
the Company (the “Confidential Information Agreement”).

(b)Non-Disparagement.  Executive agrees that Executive shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders or employees, either
publicly or privately.  The Company agrees that it shall not, and it shall
instruct its officers and members of its Board to not, disparage, criticize or
defame Executive, either publicly or privately.  Nothing in this Section 12(b)
shall have application to any evidence or testimony required by any court,
arbitrator or government agency.

(c)Whistleblower Protections and Trade Secrets. Notwithstanding anything to the
contrary contained herein, nothing in this Agreement or the Confidential
Information Agreement shall prohibit Executive from reporting possible
violations of federal law or regulation to any United States governmental agency
or entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation (including the right to receive an award for
information provided to any such government agencies). Furthermore, in
accordance with 18 U.S.C. § 1833, notwithstanding anything to the contrary in
this Agreement or the Confidential Information Agreement: (i) Executive shall
not be in breach of this Agreement or the Confidential Information Agreement,
and shall not be held criminally or civilly liable under any federal or state
trade secret law (x) for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (y) for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (ii) if Executive files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Executive may disclose the trade
secret to Executive’s attorney, and may use the trade secret information in the
court proceeding, if Executive files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.

 

-7-

 



--------------------------------------------------------------------------------

13.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all disputes, claims, or causes of action arising from or
relating to the enforcement, breach, performance or interpretation of this
Agreement, Executive’s employment, or the termination of Executive’s employment,
shall be resolved to the fullest extent permitted by law by final, binding and
confidential arbitration in San Francisco County, California through Judicial
Arbitration & Mediation Services/Endispute (“JAMS”) in conformity with the
then-existing JAMS employment arbitration rules and California law.  By agreeing
to this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding.  The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award.  The Company shall pay all JAMS’s arbitration fees in excess of the
amount of court fees that would be required if the dispute were decided in a
court of law.  Nothing in this Agreement is intended to prevent either Executive
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.  Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by Court action instead of
arbitration.

14.Miscellaneous Provisions.

(a)Section 409A.  

(i)Separation from Service.  Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Sections 3 or 4 above unless
Executive’s termination of employment constitutes a “separation from service”
with the Company within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder
(“Separation from Service”) and, except as provided under Section 14(a)(ii) of
this Agreement, any such amount shall not be paid, or in the case of
installments, commence payment, until the sixtieth (60th) day following
Executive’s Separation from Service.  Any installment payments that would have
been made to Executive during the sixty (60) day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the sixtieth (60th) day following Executive’s Separation from
Service and the remaining payments shall be made as provided in this Agreement.

(ii)Specified Employee.  Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (A) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (B) the date of Executive’s death.  Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
14(a)(ii) shall be paid

-8-

 



--------------------------------------------------------------------------------

in a lump sum to Executive, and any remaining payments due under this Agreement
shall be paid as otherwise provided herein.

(iii)Expense Reimbursements.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31st of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

(iv)Installments.  For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

(b)Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Whole Agreement.  This Agreement, together with the Confidential Information
Agreement, represent the entire understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior promises, arrangements and
understandings regarding same, whether oral or written, including, without
limitation, any severance or change in control benefits in Executive’s offer
letter agreement and employment agreement or previously approved by the Board or
Chief Executive Officer.  

(d)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(e)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(Signature page follows)

 

-9-

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

ACHAOGEN, INC.

 

 

Blake Wise

Chief Executive Officer

Date:

 

 

[NAME OF EXECUTIVE]

 

[Title]

 

Date:

 

Signature Page to Severance Agreement